DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-5, 9, 10, 12-16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Souma US 2010/0106031 in view of Sano et al. US 2006/0184054 and Tomita US 5095912 and Lee et al. US 2007/0021672 and Todokoro et al. US 2009/0062668.
Regarding claims 1 and 14, Souma band-shaped blood pressure monitor cuff to be wrapped around a measurement site, wherein 
 	an outer circumferential layer arranged on a side opposite to that of the measurement site and a fluid bladder that is arranged on the measurement site side and swells and contracts by letting a fluid in and out are stacked so as to form the blood pressure monitor cuff ([FIG2B][¶71] layer 105 is the outer layer and bladder 110 is the fluid bladder),  
 two edge portions in a lengthwise direction of the outer circumferential layer protrude in a thickness direction toward the measurement site ([¶71] protrusions 112, 113),
 the fluid bladder includes a base layer that opposes the outer circumferential layer, and a top layer that is arranged so as to overlap with the base layer, the edge portions of the base layer and the top layer are welded and formed into a bladder shape ([¶20,78] base layer 110b and top layer 110a), and separate additional sheets for preventing lateral bulging are further welded in the thickness direction at the welded edge portions of the top layer and the base layer ([¶71] layer 115 is an additional sheet welded on the edge portion that would prevent lateral bulging), and 
the fluid bladder is arranged between the two edge portions of the outer circumferential layer in a width direction, which is perpendicular to the lengthwise direction ([FIG2B] the fluid bladder is between the protrusions 112, 113).  
the edge portions of the fluid bladder at which the additional sheets are welded are in contact with the protrusions on the two edge portions of the outer circumferential layer ([FIG2B] the fluid bladder is between the protrusions 112, 113).  
 Souma discloses the bladder and outer layer are made out a soft sheet material ([¶20]) but does not specifically disclose the outer circumferential layer and the fluid bladder are formed of an elastomer material. Sano teaches the airbag is made of an elastomeric material ([¶53]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the elastomer material of Sano with the device of Souma for the material to be of sufficient strength ([¶53]).
Souma does not specifically disclose that the protrusions are in the length direction. Tomita teaches a similar blood pressure cuff that has protrusions in the length direction ([FIG1] 210 and 230). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing as it is no more than the rearrangement of parts and using the protrusions of Tomita would allow for the measurement of arterial distensibility ([abstract]).
Souma does not teach a reinforcing layer for suppressing outward swelling of the fluid bladder is provided between the outer circumferential layer and the fluid bladder, wherein on an inner circumferential surface of the reinforcing layer, grooves with recessed cross-sections extend linearly on the inner sides of the two edge portions in the width direction, and wherein the base layer is provided with protruding lines that fit into the linear grooves. Lee teaches a similar blood pressure device that has a reinforcing layer ([FIG9] 216) with grooves that extend linearly ([FIG9] the hook portion of 216 that reaches back inward) and the base layer is provided with protruding lines that fit into the grooves ([FIG9] 226 the protruding lines). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Souma with the teachings of Lee in order to provide support ([¶46]).
Souma does not specifically disclose wherein the base layer is provided with at least two mounded portions aligned in the width direction and a valley portion between the two mounded portions configured so that fluid flows through the valley portion. Todokoro teaches a blood pressure measurement device that has mounded portions 14 and valley portions 16 through which the fluid flows ([¶48][FIG3B] the fluid in bladder flows over mounds 16 and into valleys 14). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Souma with the mounded portions of Todokoro in order to prevent the layers from exfoliating from the air bladder ([¶48]).
Regarding claim 2, Souma discloses the fluid bladder is pressed between the protrusions of the two edge portions of the circumferential layer in the width direction and is adhered to the outer circumferential layer ([FIG2B] the fluid bladder is between the protrusions 113).  
Regarding claim 4. Lee teaches the depth dimension of the linear grooves and a height dimension of the protruding lines ([FIG29] the grooves and the protruding lines fit each other). Lee does not specifically disclose they are equal; however, at the time the invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make the grooves and protruding lines equal because Applicant has not disclosed that the equal depth and height provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the grooves and lines of Lee because the grooves and the lines fit together when the bladder expands ([¶55])Therefore, it would have been an obvious matter of design choice to modify Lee to obtain the invention as specified in claim [(s) ].
Regarding claims 5 and 16, Sano teaches wherein the base layer is less flexible than the top layer ([¶8] the wrinkles in the top layer allow for more expansion and more flexibility).
Regarding claims 9 and 15, Sano teaches wherein the hardness of the outer circumferential layer is greater than the hardness of the fluid bladder ([¶43] the outer layer 160 is made from a resin polypropylene which is harder than the soft sheet material of the bladder).  
Regarding claim 10, Souma discloses a reinforcing layer for suppressing outward swelling of the fluid bladder is provided between the outer circumferential layer and the fluid bladder ([FIG2B] layer 115 is between the bladder 110 and the outer layer. [¶20] the layers are welded). Sano teaches the intermediate layer; outer layer can be made of resin ([¶53]).
Regarding claims 12 and 18, Souma discloses comprising a cap member that collectively covers the leading end portion of the outer circumferential layer and the leading end portion of the fluid bladder ([FIG2B] as cap is not defined layer 102 acts as a cap that covers the outer layer and the bladder).
Regarding claims 13 and 19, Souma discloses a main body provided with a pressure detection unit and a fluid supply unit that communicate with the fluid bladder, 26355135Application No.: Continuation of PCT/JP2016/089063Docket No.: 15118/129001 wherein the fluid supply unit compresses the measurement site by supplying a fluid to the fluid bladder, and wherein the pressure detection unit calculates blood pressure at the measurement site by detecting the pressure in the fluid bladder ([FIG1][¶63] pressure sensor 130 and pump 127 for supplying fluid to the bladder to compress the measurement site).  
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Souma US 2010/0106031 in view of Sano et al. US 2006/0184054 and Tomita US 5095912 and Lee et al. US 2007/0021672 and Todokoro et al. US 2009/0062668 further in view of Mayer et al. US 2018/0042368.
Regarding claims 6 and 7, Souma discloses orientation of the layers and welding the layers along their overlapped portions, i.e. the edge portions ([¶24,28]) but does not specifically disclose the light transmitting based layer. Lee teaches a light transmitting base layer ([FIG7] where the layer 122 allows light to pass through). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Souma with the teachings of Lee in order to provide support ([¶46]). 
Souma as modified does not disclose the layers are laser welded. Mayer teaches a similar wearable device where the fabric layers are laser welded ([¶27]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device Souma with the laser welding of Mayer as laser welding is another know welding type for use with fabrics and it is not more than applying a known technique to a known device read for improvement to yield the predictable result of a welded cuff.

Response to Arguments
Applicant's arguments filed 3/3/22 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments against Todokoro does not disclose the fluid flows over the mounded portions, Examiner respectfully disagrees. The fluid in bag 10 flows over both parts 14 and 16 that make up the valleys and mounds. It appears Applicant’s interpretation is related to the fluid in element 16 but that is not what Examiner is relying on in the rejection. The fluid in Examiner’s is the fluid in bag 10.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792